Citation Nr: 0417280	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  02-15 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Entitlement to an effective date prior to July 1, 2001 for 
the award of an apportionment of the veteran's benefits on 
behalf of his minor children, J. and R.


ATTORNEY FOR THE BOARD

L. Cryan, Counsel




INTRODUCTION

The veteran had active service from April 1977 to January 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a Special Apportionment Decision of 
July 2001 from the RO which granted apportionment of VA 
service-connected compensation of the incarcerated veteran 
for the benefit of his dependent children, J. and R.  The 
appellant, who is the custodian of the veteran, is the also 
the custodian of the veteran's two minor children, J. and R., 
initiated an appeal of that decision.  Although the veteran 
has agreed to the cited apportionment, contested claim 
procedures have been implemented.


FINDINGS OF FACT

1.  The veteran's service-connected schizophrenia has been 
rated as 100 percent disabling since June 1984.

2.  The appellant was in receipt of an apportionment in the 
amount of $345 of the veteran's service-connected 
compensation benefits on behalf of the veteran's sons, J. and 
R., prior to the veteran's incarceration on May 4, 1998.

3.  The veteran was incarcerated in May 1998 for a conviction 
of a felony; he was released from prison in August 2001.

4.  The veteran's legal custodian, the appellant, did not 
report that the veteran was incarcerated until November 14, 
2000, creating an overpayment of funds.

3.  In a November 2000 Field Examination Report, it was 
recommended that the current apportionment be continued for 
J. and R. during the veteran's period of incarceration.  

4.  The reduction in payment of service-connected 
compensation to the veteran due to incarceration was 
effective on July 4, 1998, 60 days after his incarceration.

5.  The effective date of the apportionment of $345 on behalf 
of J. and R. should be effective on July 4, 1998, the date on 
which the veteran's payments were reduced due to his 
incarceration.  


CONCLUSION OF LAW

The criteria for an effective date of July 4, 1998 for the 
award of an apportionment of the veteran's service-connected 
compensation at the current rate of $345 monthly has been 
met.  38 U.S.C.A. § 5313 (West 2002); 38 C.F.R. §§ 3.450, 
3.451, 3.665 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law in November 2000, and codified in part at 38 
U.S.C.A. §§ 5103, 5103A.  Because the law, and not the 
evidence, is dispositive of this claim, the VCAA is not 
applicable.  Mason v. Principi, 16 Vet. App. 129, 132 (2002). 

II.  Factual Background

Historically, the veteran served on active duty from April 
1977 to January 1978.  In an August 1978 rating decision, 
service connection was granted for schizophrenia, chronic 
undifferentiated type.  The veteran was found competent and a 
50 percent rating was assigned for the service-connected 
schizophrenia.  

In a September 1984 rating decision, the RO increased the 
rating for the veteran's service-connected schizophrenia to 
100 percent.  Then, in October 1984, the RO issued a rating 
decision finding that the veteran was incompetent to handle 
his VA funds.  

In a July 1988 Special Apportionment Decision, apportionment 
of the veteran's service-connected compensation in the amount 
of $45 monthly was granted to the appellant, the grandmother 
and custodian of J., a minor son of the veteran.

In December 1990, the appellant was also appointed legal 
custodian of the veteran, as noted in a VA Certificate of 
Legal Capacity to Receive and Disburse Benefits.  

In July 1991, another son, R. was born to the veteran.  
Shortly thereafter, the appellant, R.'s grandmother, became 
R.'s custodian.  An additional $300 per month was apportioned 
for the care of R. and J.  

In a November 2000 Field Examination Request and Report, the 
Field Examiner indicated that he had recently learned that 
the veteran had been incarcerated and that the legal 
custodian, the appellant, had not reported the veteran's 
incarceration to VA.  The Field Examiner also noted that the 
custodian, the appellant had continued to use $300 monthly to 
support J. and R.  The Field Examiner noted that the $300 was 
approved in prior years and was in addition to the $45 
apportionment she received for J. and other items as directed 
by the veteran.
The Field Examiner recommended that the current 
apportionments (those established prior to the veteran's 
incarceration), and the amounts that have been used from his 
compensation continue and be effective on the date his normal 
compensation stopped.  This includes amounts of $45 for J. 
along with the $300 that the legal custodian has used for J. 
and R.'s care.  

In the meantime, the veteran's legal custodian, the 
appellant, requested that that apportionment of the veteran's 
compensation for his dependents be continued at the current 
rate during the time of the veteran's imprisonment.  

The record reflects that the veteran was incarcerated on May 
4, 1998.  

In a March 2001 Field Examination Request and Report, the 
Field Examiner again recommended that the same benefits be 
continued, including amounts of $45 for J. along with the 
$300 that the legal custodian has used for J. and R.'s care.  

In a July 2001 the RO reported to the legal custodian that 
apportionment of the veteran's service-connected compensation 
in the amount of $345 was awarded, effective on July 1, 2001, 
the date of the legal custodian's claim on behalf of the 
minor children.

The veteran was released from prison on August [redacted], 2001.  

In her August 2001 Notice of Disagreement with the 
apportionment decision, the legal custodian requested back 
pay for the preceding nine months.  The RO has construed the 
issue on appeal as the propriety of the effective date of 
July 1, 2001 for the grant of apportionment benefits to the 
veteran's minor children J. and R.



III.  Legal Analysis

Any person who is incarcerated in a Federal, State or local 
penal institution in excess of 60 days for conviction of a 
felony shall not be paid compensation or dependency and 
indemnity compensation in excess of the amount specified in 
paragraph (d) of this section beginning on the 61st day of 
incarceration.  A person whose benefits are subject to this 
reduction shall be informed of the rights of the person's 
dependents to an apportionment while the person is 
incarcerated, and the conditions under which payments to the 
person may be resumed upon release from incarceration.  38 
C.F.R. § 3.665(a) (2003).

A veteran to whom the provisions of paragraph (a) of this 
section applies with a service-connected disability 
evaluation of 20 percent or more shall receive compensation 
at the rate specified for a 10 percent disability.  38 
U.S.C.A. § 1114(a) (West 2002); 38 C.F.R. § 3.665(d) (2003).

All or part of the compensation not paid to an incarcerated 
veteran may be apportioned for the benefit of the veteran's 
spouse, child or children or dependent parents on the basis 
of individual need.  38 C.F.R. § 3.665(e)(1) (2003).

In this case, the evidence shows that the custodian of J. and 
R. was in receipt of apportionment in the amount of $345 on 
behalf of the children prior to the incarceration of the 
veteran.  

The Board points out that the appellant, the legal custodian 
of the veteran's minor children, J. and R., is the same legal 
custodian for the veteran who was declared incompetent in 
1984.  

As the legal custodian of the veteran, the appellant was 
received the veteran's service-connected compensation 
benefits on behalf of the veteran and from that amount, an 
amount of $345 properly apportioned J. and R.  

Although the veteran was incarcerated in May 1998, the 
appellant continued to receive payment at the 100 percent 
rate, which included the full-apportioned amount, because she 
failed to notify VA of the veteran's incarceration.  

Thereafter, in November 2000, VA discovered that the veteran 
had been incarcerated since May 4, 1998.  The RO explained to 
the veteran's custodian that a veteran's payments are reduced 
when a veteran becomes incarcerated for a felony for more 
than 60 days and that the effective date of the reduction in 
payment is the 61st day of incarceration.  A Field Examiner 
recommended that the prior apportionment of $345 be continued 
despite the reduction in the veteran's service-connected 
compensation benefits pursuant to 38 C.F.R. § 3.665(e) 
(2003).

Then, in a July 2001 RO decision, apportionment of the 
veteran's service-connected compensation in the amount of 
$345 was awarded, effective on July 1, 2001.  

The Board finds, however, that the proper effective date of 
the apportionment of $345 of the veteran's service-connected 
compensation should be the 61st day of the veteran's 
incarceration, July 4, 1998.  

In other words, the appellant was already entitled to 
apportionment of $345 of the veteran's service-connected 
compensation benefits on behalf of J. and R. prior to the 
veteran's incarceration.  As such, a showing of need for the 
apportionment had already been established.  In this regard, 
a Field Examiner in November 2000 and again in March 2001 
confirmed that there was a continued need for the 
apportionment.

In light of the foregoing, the Board finds that the amount of 
apportionment should have continued at the same rate of $345 
since July 4, 1998, the 61st day of the veteran's 
incarceration.  This is the effective date the veteran's 
compensation payable to him was reduced.  An effective date 
of July 4, 1998 in essence continues the original 
apportionment amount of $345 despite the reduction in an 
amount payable to the veteran due to his incarceration.  

Importantly, the Board points out that the grant of an 
earlier effective date does not result in the payment of 
additional funds for the minor children.  In fact, the grant 
of an earlier effective date impacts the custodian only by 
reducing the overpayment amount.  

As such, the Board notes that the grant of an earlier 
effective date does not result in double paying for the 
period at issue.  During this periods, the custodian was paid 
the veteran's full benefits, which includes the $45 for J. 
and used the $300 amount for J. and R.  A favorable decision 
now will not yield any additional monies to the appellant, 
but rather, only reduces the amount of the overpayment.  


ORDER

An effective date of July 4, 1998 for the continued 
apportionment of the veteran's service-connected benefits on 
behalf of R. and J. is granted.  



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



